Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  JAMES LEE SWEED,

                             Relator.


 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-06-00305-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
            Relator James Lee Sweed asks this Court to issue a writ of mandamus against the
Honorable Linda Chew, Judge of the 327th District Court, El Paso County, Texas, to compel the
trial court to rule on his motions in cause number 2005-5646.  Mandamus will lie only to correct
a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig.
proceeding).  Moreover, there must be no other adequate remedy at law.  Id.  Based on the record
before us, we are unable to conclude that Respondent clearly abused her discretion or that Relator
has no other adequate remedy.  The petition for writ of mandamus is denied.
 
                                                                        KENNETH R. CARR, Justice
November 30, 2006

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating